Citation Nr: 0736894	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  01-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $37,116.07.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from October 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico, Regional Office (RO).  

In April 2005, the Board concluded that the overpayment of 
improved pension benefits in the amount of $37,116.07 was 
validly created as a result of the veteran's failure to 
report his spouse's earned income and that recovery of the 
overpayment was not against equity or good conscious.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2006, the 
VA petitioned the Court to vacate the Board's April 2005 
decision and remand the case in order to obtain essential 
documents missing from the file by following the required 
procedural steps for independent income verification set 
forth in the Veterans Benefits Manual, M21-1MR, Part X, 
Chapters 9 and 10.  In January 2007, the Court granted the 
Secretary's motion.

Therefore, the Board remands this case for additional 
development for independent income verification.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should independently verify income 
earned by the veteran and his spouse in accordance 
with the procedures set forth in the Veterans 
Benefits Manual, M21-1MR, Part X, Chapters 9 and 
10.

2.  Following completion of the above, the RO 
should review the veteran's claim.  If the claim 
remains denied, a supplemental statement of the 
case should be issued to the veteran and his 
representative, if any, and they should be given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

